FILED
                           NOT FOR PUBLICATION                              APR 09 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANGELA BERNHARDT,                                No. 09-55534

             Plaintiff - Appellant,              D.C. No. 2:99-cv-10121-GHK-
                                                 PLA
  v.

COUNTY OF LOS ANGELES,                           MEMORANDUM *

             Defendant - Appellee,

LAURENCE D. RUBIN, Justice of the
California Court of Appeal, Second
Appellate District, Division 8,

             Movant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                             Submitted April 7, 2010 **
                               Pasadena, California

Before: FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Angela Bernhardt appeals the district court’s grant of summary judgment in

favor of Los Angeles County in her 42 U.S.C. § 1983 civil rights action. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      The district court did not err by granting summary judgment. Bernhardt’s

claims for damages and prospective relief are premised on her purported right to

transfer her 42 U.S.C. § 1988 right to seek attorney’s fees to her attorney.

However, she has no such right and any such transfer would be void as a matter of

law. See Pony v. County of Los Angeles, 433 F.3d 1138, 1144-45 (9th Cir. 2006).




      AFFIRMED.




                                           2